Citation Nr: 0029884	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of excision, right radial head, with traumatic 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from December 1978 to 
September 1983.

This case first came before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) continued the 10 percent disability 
rating that was in effect for the veteran's right elbow 
disorder.  In November 1998 and May 2000, the Board remanded 
this case in order to obtain additional medical information.  
The case is again before the Board for appellate 
consideration.

The issue of entitlement to TDIU is the subject of the REMAND 
section of this decision, set forth below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been associated with his claims 
file, and his application is considered complete.

2.  Residuals of excision, right radial head, with traumatic 
arthritis, are manifested primarily by right forearm motion 
from 25 degrees to 125 degrees, and by the absence of 
nonunion in the upper half of the radial head.


CONCLUSION OF LAW

The criteria for an increased disability rating, in excess of 
10 percent, for residuals of excision, right radial head, 
with traumatic arthritis, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, 4.118, Diagnostic Codes 5206, 5207, 5212, 7803, 
7804, 7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the veteran has not alleged 
that any records of probative value that may be obtained, and 
which have not been sought or already associated with his 
claims folder, are available.  The Board accordingly finds 
that all relevant facts have been properly developed, that VA 
has no further duty to assist him in developing facts 
pertinent to his claim, and that his application for benefits 
is complete. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required 

for ordinary medical classification, a full description of 
the effects of disability upon the person's ordinary 
activity.  In this connection, it will be remembered that a 
person may be too disabled to engage in employment although 
he or she is up and about and fairly comfortable at home or 
upon limited activity. 

In evaluating disabilities of the musculoskeletal system, 
several general rating criteria must be considered.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The examination 
on which ratings are based must adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.

In evaluating the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).  

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of convalescence, and progress of recovery with 
development of permanent residuals.  38 C.F.R. § 4.44 (2000).


38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry is to be 
directed to these considerations:  (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing may be related 
considerations in certain circumstances.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Service connection for a right elbow disorder was granted by 
the Newark, New Jersey, RO, in October 1983, at which time a 
20 percent disability rating was assigned.  In April 1984, 
the Jackson RO reduced this rating to 10 percent, effective 
as of July 1, 1984; this rating has remained in effect since 
that time.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  Under the 
criteria pertinent to an elbow disability, the 10 percent 
rating currently in effect contemplates malunion of the 
radius, with bad alignment (Diagnostic Code 5212), forearm 
flexion that is limited to 100 degrees (Diagnostic Code 
5206), or forearm extension that is limited to 60 degrees 
(Diagnostic Code 5207).  An increased disability rating (that 
is, a 20 percent rating), is appropriate for impairment of 
the radius manifested by nonunion in the upper half 
(Diagnostic Code 5212), forearm flexion that is limited to 90 
degrees (Diagnostic Code 5206) or forearm extension that is 
limited to 75 degrees (Diagnostic Code 5207).

The Board finds that the criteria for an increased rating are 
not satisfied.  The report of the most recent VA examination 
of the veteran's right upper extremity, which was conducted 
in June 2000, shows that range of the motion of the right 
elbow was 

accomplished from 25 degrees to 125 degrees; that is, neither 
right forearm flexion nor extension was limited to the extent 
that an increased rating under either Diagnostic Codes 5206 
or 5207, respectively, is appropriate.  The report also notes 
that x-rays of the right elbow showed significant arthritic 
changes of the elbow joint, along with the excision of the 
radial head, but that there were no other changes.  The 
report does not indicate that there was nonunion of the upper 
half of the radius.

The report of a previous VA examination, conducted in July 
1999, presents similar findings.  This report shows that 
right forearm range of motion was possible from 5 degrees of 
extension to 110 degrees of flexion; that is, range of motion 
was greater than that under which an increased rating could 
be assigned.

The report of the June 2000 examination also demonstrates 
that the 10 percent rating currently in effect sufficiently 
compensates the veteran for any functional impairment that 
may be caused by his service-connected disorder.  The veteran 
has alleged that his right elbow disability has significantly 
impaired his ability to engage in gainful employment.  It is 
noted that the report shows that he has slightly weaker right 
biceps and triceps muscles, as compared to the left upper 
extremity, and that he has had multiple medical treatments 
for his right elbow, including therapies, cortisone shots, 
and various non-steroidal medicines.  The report, however, 
also shows that the examiner found that "[h]e does have a 
functional range of motion of the elbow and I do not believe 
this is a problem to him."  In addition, the examiner noted 
that the veteran's main problem was "basically pain which 
would limit him somewhat from heavy physical labor.  He could 
do other non-physical labor work with his right upper 
extremity."  As discussed above, the provisions of 38 C.F.R. 
§ 4.40 stipulate that functional impairment must be 
demonstrated by adequate pathology; such pathology is not 
shown in this instance.

Finally, the Board notes that, pursuant to Esteban v. Brown, 
6 Vet. App. 259 (1994), the veteran's right upper extremity 
surgical scar is to be evaluated separately from the 
underlying right arm impairment; such action, under Esteban, 
does not contravene the prohibition against the "pyramiding" 
of symptoms set forth in 

38 C.F.R. § 4.14 (2000).  Under the Schedule, a compensable 
(10 percent) disability rating can be assigned for 
superficial scars that are poorly nourished and which 
repeatedly ulcerate (Diagnostic Code 7803), that are tender 
and painful on objective demonstration (Diagnostic Code 
7804), or which otherwise limit the function of the body part 
affected (Diagnostic Code 7805).  The report of the June 2000 
VA examination does not present findings with regard to the 
veteran's right arm scar; however, the July 1999 examination 
report shows that there was a 7 centimeter, curved, 
posterolateral scar that was not painful to palpation and was 
nonadherent to the underlying soft subcutaneous tissue.  
Neither this report, nor any other medical record, indicates 
that this scar was poorly nourished, ulcerative, tender, 
painful, or otherwise limited function.  The Board 
accordingly finds that a separate, compensable disability 
evaluation for this scar is not warranted; see 38 C.F.R. 
§ 4.31 (2000).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
residuals of excision, right radial head, with traumatic 
arthritis.  His claim, accordingly, fails.


ORDER

An increased disability rating, in excess of 10 percent, for 
residuals of excision, right radial head, with traumatic 
arthritis, is denied.


REMAND

In an October 1999 rating decision, the RO denied the 
veteran's claim for TDIU benefits.  While the notice of this 
decision that was furnished to him and his representative is 
undated, the Board notes that it could not have been issued 
prior to October 6, 1999, the date of the rating decision.  
On October 3, 2000, his representative indicated, in a 
written statement, that the veteran was unable to 

maintain gainful employment due to service-connected 
disability.  The Board finds that this statement constitutes 
a timely notice of disagreement with regard to the RO's 
October 1999 decision.  See 38 C.F.R. §§ 20.201, 20.302(a) 
(2000).  

Review of the veteran's claims folder does not indicate that 
a statement of the case (SOC) on this matter has been issued.  
See 38 C.F.R. § 19.26 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held, in such 
circumstances, that the Board is to remand the claim to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

This claim is therefore REMANDED for the following:

The RO is to furnish the veteran and his 
representative with an SOC pertaining to 
his claim for TDIU benefits.  Concomitant 
with such action, it should advise the 
veteran and his representative of the 
statutory period of time within which the 
veteran must furnish VA with a 
substantive appeal on that issue, in 
order to perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to satisfy due process concerns.  
No inferences as to the ultimate disposition of this claim 
should be made.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


